Citation Nr: 1709660	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-48 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, and had National Guard service from September 1987 to March 1990.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

In August 2016, the Board remanded the issue of entitlement to service connection for a low back disorder to provide the Veteran a new VA examination.  The examiner was directed to address whether the Veteran's current low back disorder was related to service and whether a relationship existed between the Veteran's service-connected foot disorder and his current low back disorder.   

A VA examination was scheduled in August 2016.  The examination report indicated that the Veteran did not appear for the scheduled examination.  However, the examiner reviewed the claims file and provided an opinion regarding the Veteran's low back disorder.  The examiner found that the Veteran's current back disorder, lumbar degenerative joint disease (DJD), was "less likely than not" incurred in or caused by an in-service back strain during active duty drill training in May 1989.  The rationale provided was that medical evidence supported that fact that most strains/sprains were self-limited and resolve within weeks to months, and there was no back diagnosis until the early 2000's.  The Veteran also had a history of long term heavy physical work post-service.  The examiner was unable to "establish a nexus to current condition in absence of chronicity."

The examiner also found that the Veteran's lumbar DJD was "less likely than not" proximately due to or the result of his service-connected pes planus.  The examiner cited medical information regarding causes of degenerative disc disease and pes planus from Mayo Clinic and from UpToDate, and concluded that "medical evidence does not support the theory that flatfeet/pes planus causes lumbar DJD."  In addition, the examiner stated that there was "no indication in the medical records of any aggravation of the Veteran's lumbar DJD by his service-connected flat feet/pes planus beyond its normal progression."  

The Board finds the August 2016 VA opinion inadequate for several reasons.  While the examiner was unable to "establish a nexus to current condition in absence of chronicity," the examiner did not address the Veteran's statements, including his February 2015 testimony before the Board that his back problems began in service and had continued since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Also, with regard to secondary service connection, the examiner discussed medical information from Mayo Clinic and from UpToDate, but did not address how the information applied in the Veteran's case.  Furthermore, the examiner provided no rationale for the finding that there was no aggravation of the Veteran's lumbar DJD by his service-connected pes planus beyond its normal progression.  

When VA undertakes to provide a medical examination or opinion, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report or opinion must "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Accordingly, the Board finds that remand for an addendum medical opinion must be obtained.  
   
Also, private treatment records submitted in January 2016 indicate that the Veteran receives private treatment for his back disorder; on remand, an attempt to obtain outstanding private treatment records must also be made.

Finally, the previous August 2016 remand found that the issue of entitlement to service connection for a psychiatric disorder, to include depression was inextricably intertwined with the claim for service connection for a low back disorder.  As such, because the claim for service connection for a low back disorder is being remanded, the claim for service connection for a psychiatric disorder must be remanded for contemporaneous adjudication.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any updated private treatment records from providers treating him for his low back disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any 

further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must obtain an addendum opinion from the VA examiner who provided the August 2016 medical opinion, or if not available another appropriate examiner must provide the opinion.  An examination must be scheduled only if the examiner deems it necessary.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Following a review the evidence of record, including a copy of this Remand, the examiner must provide an opinion as to whether any previously or currently diagnosed low back disorder is related to the Veteran's military service.  In providing this opinion, the examiner must discuss the lay statements of record, including the Veteran's statements regarding the onset of low back problems during service and continuity since service.

The examiner must also state whether any previously or currently diagnosed low back disorder is due to or aggravated to any degree, by the Veteran's service-connected bilateral pes planus with plantar fasciitis, and bilateral metatarsalgia.  

A complete rationale for all opinions rendered must be provided.  The examiner must provide a thorough explanation for any opinion and discuss the specific evidence upon which the opinion is based.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO should then review the opinion report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim for entitlement to service connection for a low back disorder and the claim for entitlement to service connection for a psychiatric disorder, to include depression and anxiety.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




